      Case 4:17-cv-02592 Document 21 Filed on 10/24/18 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                              UNITED STATES DISTRICT COURT                          October 24, 2018
                               SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                   HOUSTON DIVISION

JAN CARAWAY, et al,                              §
                                                 §
         Plaintiffs,                             §
VS.                                              §   CIVIL ACTION NO. 4:17-CV-02592
                                                 §
GROUP 1 AUTOMOTIVE, INC., et al,                 §
                                                 §
         Defendants.                             §

             ORDER OF DISMISSAL ON SETTLEMENT ANNOUNCEMENT

       The Court has been informed that a settlement of this lawsuit has been reached. The case

is DISMISSED without prejudice to the right of the parties to move for reinstatement within

sixty (60) days after the entry of this Order.

       It is so Ordered.

       SIGNED on this 24th day of October, 2018.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
